DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-15) in the reply filed on 06/14/2022 is acknowledged. Claims 16-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for forming an optical fiber, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fajardo et al (US-6445862-B1).
Regarding claim 1, Fajardo teaches of a fiber optic waveguide comprising a core region (Fig. 4, core region 44); and a cladding arrangement (Fig. 4, cladding region 42) comprising a plurality of rods entirely surrounding the core region (column 56), and a second cladding region in between the core region and the first cladding region, the second cladding region comprising a plurality of tubes (Fig. 4, air column 52), wherein a plurality of splits (Fig. 4, moat region 50) are defined in the second cladding region. 

Regarding claims 2 and 3, according to Fajardo of claim 1, the plurality of splits (Fig. 4, moat region 50) extends in a direction from the core region to the first cladding region, reading on radial direction.

Regarding claim 4, according to Fajardo of claim 1, the moat/splits are defined between adjacent tubes (Fig. 4, air column 52).


Claim(s) 1-6, 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (CN-105807363-A, English translation provided by PatentScope).
Regarding claim 1, Wang teaches of a fiber preform or an optical fiber (Fig. 3) comprising a core region (Fig. 3, ref. 1) and a cladding arrangement comprising a first cladding region comprising a plurality of rods entirely surrounding the core region (p. 2 “The outermost circle of microcapillaries… being a microcapillary or a thin rod of solid core structure”) and a second cladding region in between the core region and the first cladding region, the second cladding region comprising a plurality of tubes (p. 2 “stacking a capillary or rod, forming a stack of capillaries”), wherein a plurality of splits are defined in the second cladding region (air between inner tube and outer rod in Fig. 2).

Regarding claims 2 and 3, according to Wang of claim 1, the split between the tube and rod can be interpreted as “in a direction from the core region to the first cladding region” or “a radial direction extending from the core region” (Fig. 2).

Regarding claim 4, according to Wang of claim 1, the split is between single tubes (Fig. 2).

Regarding claim 5, according to Wang of claim 1, the split is between adjacent two tubes (Fig. 2).

Regarding claim 6, according to Wang of claim 1, Wang teaches of one, two, or multi-layer capillary tubes (p. 1 “The inner cladding region is… a multi-layer structure”), reading on a plurality of layers of tubes.

Regarding claim 8, Wang teaches of a method for forming a fiber preform comprising arranging a plurality of rods to entirely surround a core region (Fig. 3, ref. 1) of the fiber preform (p. 2 Line 30-34), the plurality of rods defining a first cladding region of the fiber preform (p. 2 “The outermost circle of microcapillaries… being a microcapillary or a thin rod of solid core structure”); and arranging a plurality of tubes in between the core region and the first cladding region (p. 2 “stacking a capillary or rod, forming a stack of capillaries”), the plurality of tubes defining a second cladding region of the fiber preform, wherein a plurality of splits are defined in the second cladding region (area between inner tube and outer rod in Fig 2).

Regarding claim 9, according to Wang of claim 8, Fig. 2 of Wang shows the inner tube and outer rods are further jacketed by an outer cladding region of solid region (p. 2 ¶ “FIG. 1, FIG. 2 and FIG. 3…”).

Regarding claim 10 and 11, according to Wang of claim 8, the split between the tube and rod can be interpreted as “in a direction from the core region to the first cladding region” or “a radial direction extending from the core region” (Fig. 2).

Regarding claim 12, according to Wang of claim 8, the split is between single tubes (Fig. 2).

Regarding claim 13, according to Wang of claim 8, the split is between adjacent two tubes (Fig. 2).

Regarding claim 14, according to Wang of claim 8, Wang teaches of one, two, or multi-layer capillary tubes (p. 1 “The inner cladding region is… a multi-layer structure”), reading on arranging a plurality of layers of tubes.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fajardo et al (US-6445862-B1).
Regarding claim 5, according to Fajardo of claim 1, the moat/splits are defined between adjacent tubes Fig. 4, air column 52). Fajardo teaches the number of air columns are adjustable (Col. 5 Line 20-31), depending on the intended application/desired dispersion characteristic/curve of the waveguide (Col. 6 Line 27-34). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the air columns, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the air columns for the purpose of more or less optical dispersion.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN-105807363-A, English translation provided by PatentScope).
Regarding claims 7 and 15, according to Wang of claim 1 and 8, Wang teaches of the outer circle of microcapillaries in the cladding region support the inner capillaries, but is not a limiting structure (p. 2 last ¶). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a plurality of layers of rods to provide enough structural integrity to the fiber preform.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fajardo et al (US-6445862-B1) as applied to claim 1 above, and further in view of Wang (CN-102981212-A, English translation provided by Espacenet, further referred to as Wang ‘212).
Regarding claim 6, according to Fajardo of claim 1, Fajardo is silent on a plurality of layers of tubes surrounding the core region. Fajardo emphasizes the periodic structure/matrix in photonics changes the property of the fiber (Col. 2 Line 11-28). In the related hollow core photonic crystal fiber art, Wang ‘212 teaches of inner cladding tubes (Fig. 1, small hole 2) in a plurality of layers. It would be obvious to one of ordinary skill in the art at the time of invention to have a plurality of layers of tubes surrounding the core region to change the property of the fiber. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fajardo et al (US-6445862-B1) as applied to claim 1 above, and further in view of Jakobsen et al (WO-03078338-A2).
Regarding claim 7, according to Fajardo of claim 1, Fajardo is silent on a plurality of layers of rods surrounding the core region. Fajardo emphasizes the periodic structure/matrix in photonics changes the property of the fiber (Col. 2 Line 11-28). In the same field of endeavor, Jakobsen teaches of an optical fibre preform with stacked rods and capillaries in a tubular silica vessel (p. 43 Line 9-12) with a plurality of layer of rods seen in Fig. 8. It would be obvious to one of ordinary skill in the art at the time of invention to have a plurality of layers of rods surrounding the core region to change the property of the fiber. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN-105807363-A) as applied to claim 8 above, and further in view of Jakobsen et al (WO-03078338-A2).
Regarding claim 15, according to Wang of claim 8, Wang is silent on a plurality of layers of rods surrounding the core region. Wang teaches of the outer circle of microcapillaries in the cladding region support the inner capillaries, but is not a limiting structure (p. 2 last ¶). In the same field of endeavor, Jakobsen teaches of an optical fibre preform with stacked rods and capillaries in a tubular silica vessel (p. 43 Line 9-12) with a plurality of layer of rods seen in Fig. 8. It would be obvious to one of ordinary skill in the art at the time of invention to have a plurality of layers of rods surrounding the core region to provide enough structural integrity to the fiber preform. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20030142939-A1, US-20030202764-A1, US-6826342-B1, US-20050036752-A1, CN-107272110-A teach of a cladding region with a plurality of holes in a plurality of layers around the core, reading on tubes
US-20040240816-A1 teach of a cladding region with a plurality of rods arranged in a plurality of layers around the core. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741